This action originated on the seventeenth day of September, 1918, by John H. Vette filing a suit in replevin before a justice of the peace in the city of St. Lous, wherein it is alleged that plaintiff is the holder and owner of a certain negotiable note, dated February 3, 1910, made payable by the defendant Henry T.B. Johnson to the plaintiff; that the above-named Johnson gave plaintiff a chattel mortgage, bearing the same date as the note, covering certain household chattels. Plaintiff alleged that he was entitled to the possession of the goods described in the mortgage, of the value of $200. The chattel mortgage was signed by Henry T.B. Johnson, and May Johnson, his wife. This chattel mortgage and the notes were all dated February 3, 1910. At the time the mortgage was executed it appears that defendant Henry T.B. Johnson was given a check for $375 by plaintiff, and Johnson, in turn, executed fifteen notes, bearing the above date, payable one note each month for fifteen months. The suit is based upon default in payment of the $25 note, dated February 3, 1910. The first ten notes appear to have been paid. The chattel mortgage is in the usual form, with power of sale, etc. *Page 214 
The case was tried in the circuit court without the aid of a jury, one having been waived by both parties, and the court entered judgment for defendants on the ground that the five-year Statute of Limitations applied to the action for the recovery of the personal property, and from this judgment plaintiff appeals.
It is unnecessary to set out the evidence in detail because the sole question presented here by this appeal is whether or not, under the facts as above stated, the court erred in rendering judgment for defendants on the ground that the five-year Statute of Limitations applied to the action. Plaintiff contends here that the lien on the chattels created by the mortgage to secure the payment of the notes was not barred by the Statute of Limitations as long as the notes were not barred, and, that the ten-year statute applied in this case. This is the sole question which is presented here on appeal.
Under the common law a mortgage ran for twenty years, and this independent of any note, but this rule has been changed in this State by statute. Section 1320, Revised Statutes 1919, which was enacted in 1891, provides that no suit, action, or proceeding under power of sale to foreclose any mortgage shall be had and maintained after the obligation has been barred by the Statute of Limitations of this State. It was the object and purpose of this statute to make the mortgage and note run concurrently, and when the note was barred the right to foreclose the mortgage was likewise barred. [Hubbard v. Dahlke, 277 Mo. 516, l.c. 522,210 S.W. 652.] This statute was amended in 1921 (Laws of Missouri, 1921, page 202), but this amendment is not material in the determination of the issues here.
It appears that plaintiff, having invoked the remedy of replevin, proceeded by an action which is barred by the five-year Statute of Limitations. This statute (section 1317, R.S. 1919) requires the following actions to be brought within five years:
"First, all actions upon contracts, obligations or liabilities, express or implied, except those mentioned *Page 215 
in section 1316, and except upon judgments or decrees of a court of record, and except where a different time is herein limited; second, an action upon a liability created by a statute other than a penalty or forfeiture; third, an action for trespass on real estate; fourth, an action for taking, detaining or injuring any goods or chattels, including actions for the recovery of specific personal property, or for any other injury to the person or rights of another, not arising on contract, and not herein otherwise enumerated;" etc.
This section requires all actions for the recovery of specific personal property to be brought within five years, even though such action does arise on contract, unless such action arises by virtue of a contract in writing for the payment of money or property, or such contracts as are mentioned in section 1316. It cannot be contended that this chattel mortgage is such a contract. [Parker-Washington Co. v. Dennison, 267 Mo. 199,183 S.W. 1041.] The words in the statute, "not arising on contract," qualify the provision with respect to "any other injury to the person or rights of another."
Plaintiff became entitled to the possession of the property described in the chattel mortgage immediately after the conditions described therein were broken. [Tobener v. Hassinbusch, 56 Mo. App. 591.] This was more than five years prior to the institution of this suit, and, this being a judicial proceeding to recover the specific property described in the chattel mortgage given to secure the payment of these notes, the five-year Statute of Limitations would apply. This does not mean that the lien on the chattels created by the mortgage was barred by the Statute of Limitations, because the life of the mortgage, under the laws of this State, is equal to the life of the notes. Plaintiff, however, cannot recover in this form of action, and therefore we think the trial court was right in applying the five-year Statute of Limitations to this particular proceeding.
It follows, therefore, that the judgment should be affirmed. The Commissioner so recommends. *Page 216